Citation Nr: 1539781	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for allergies, to include an allergy manifested by a respiratory tract disorder and/or a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2008, which denied, in pertinent part, the Veteran's application to reopen a previously denied claim for service connection for "allergic hay fever."  In October 2010, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  

In a decision dated in February 2011, the Board reopened the claim for service connection for "allergic hay fever," and remanded the matter for further development.  In particular, the Board found that the claim should be expanded to encompass "allergies" with both respiratory (e.g., hay fever) and skin symptomatology.  The issue was again remanded in February 2014.  

Also remanded in February 2014 was the issue of entitlement to an initial compensable rating for residuals of a right foot condition prior to February 26, 2011, and to an initial evaluation in excess of 10 percent from that date.  However, appellate development as to that issue had not yet been completed by the time the case was returned to the Board, and, accordingly, that issue is not currently before the Board.  See Deferred Rating dated August 20, 2014.  


FINDINGS OF FACT

1.  Allergic rhinitis shown in service has not been shown to be a chronic disability.

2.  A skin disability, diagnosed as mastocytosis, was first shown many years after service, and is not related to any events or disorders shown in service, including nevi and allergic rhinitis.  


CONCLUSION OF LAW

Chronic allergies, to include an allergy manifested by a respiratory tract disorder and/or a skin disorder, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.380 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter dated in December 2007, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S Ct 1696 (2009).

The Veteran was afforded a hearing before the Board in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  The issue before the Board was subsequently remanded by the Board to obtain and develop such additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The VLJ and RO DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records and identified VA treatment records have been obtained.  All post-service treatment records adequately identified by the Veteran were obtained.  The Veteran did not submit or identify any new records in response to an April 2014 request for such records, pursuant to the February 2014 Board remand.  The VA examination obtained in July 2014, together with the February 2011 VA examination and other evidence of record, provides an adequate basis for a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, there has been substantial compliance with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives); see also Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


	(CONTINUED ON NEXT PAGE)


II.  Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.  

Service treatment records show that on a January 1990 examination, the Veteran reported that he had no allergies.  However, on a May 1991 examination, he complained of hay fever, "not recently."  On the July 1992 separation examination, he reported a history of hay fever, and stated that he had had hay fever and/or allergies for the first time in his life.  Seasonal allergic rhinitis treated with oral medications was noted.  He reported a negative history of skin disease at that time.  However, he was referred for dermatology consultation for hyperpigmented lesions on the back.  The dermatology examination revealed segmental lesions on the back of unknown duration, which had increased in size.  On examination, he had 5-6 pigmented nevi on the back with regular borders.  A lesion in the mid-back midline to the right was about 3 mm with irregular border with light and dark pigmentation.  The assessment was numerous nevi of the back, rule out melanoma.  A biopsy was recommended, although he was found to be fit for separation.  

On a VA examination January 1993, a history of allergies and hay fever in the past year, only occurring in the state of Washington, was noted.  He had taken medication which gave him some relief.  On examination, skin was clear.  The diagnosis was history of hay fever in just the past year for first time in his life.  

A March 1999 record from Carondelet Family Medical Care shows that the Veteran was having lots of problems with his allergies and sinus congestion, and his history was noted to be significant for allergic rhinitis.  The pertinent assessment was allergic rhinitis.  

In July 2007, the Veteran was evaluated by a private dermatologist at Dermatology at Lakewood Ranch.  Shave biopsies were obtained from his left middle finger, to rule out digital fibroma; from the mid-back, to rule out aplastic nevi; and from the left lower back, to rule out an irritated nevus.  These biopsies resulted in diagnoses of digital fibroma of the left middle finger, compound melanocytic nevus of the mid-back, and cutaneous tag of the left lower back.  These three conditions were identified as benign with no treatment needed.

The July 2007 dermatology evaluation also included a punch biopsy from the right upper abdomen, to rule out urticaria versus dermatographism.  This biopsy disclosed an increased number of mononuclear cells around the blood vessels as well as interstitially along with telangiectases.  Giemsa and tryptase stains were positive, identifying those cells as mast cells.  The diagnosis was urticaria pigmentosa/telangiectasia macularis eruptiva perstans (TMEP).  Regarding this condition, it was noted that the Veteran had extra mast cells in the skin which produced histamine, causing itching and the appearance of welts.  Treatment included oral antihistamines and the avoidance of stimulators of the cells; these stimulators included many common substances which were listed.  He was also provided a list of things to avoid in September 2007.  In addition, the Veteran was advised that a bee or wasp sting could cause anaphylaxis, and he was advised to have an EpiPen available.  

Records show that the Veteran was referred to Suncoast Allergy and Asthma Center in October 2007, due to continued symptoms of pruritus, which was not being helped by his current medication regimen.  There were no respiratory complaints or abnormal findings.  In particular, he denied nasal congestion, sneezing, runny nose, itching/burning of his nose/throat, wheezing, and dyspnea.  The physician noted that the Veteran had a 6-year history of itching of the skin, recently diagnosed as urticaria pigmentosa/TMEP.  He had been treated by injection and acupuncture by Dr. Silverman for several years, which had helped with allergy symptoms in the past, but not pruritus.  The impression was persistent pruritus due to urticaria pigmentosa/TMEP.  The serum tryptase level was to be obtained to rule out any systemic mastocytosis; the test was normal.  He was to be tried on Doxepin, or, if that did not work, some medications typically used for chronic urticaria may be considered to help his pruritus.   

VA treatment records show that in January 2008, the Veteran was noted to have been diagnosed as having TMEP the previous year by a private dermatologist.  Since then he had been tried on multiple antihistamines without much success.  He had been referred to an allergist, but found that his medical bills were too high and now sought assistance from VA.  A dermatology consult noted that the Veteran had been diagnosed with TMEP, and that the VA clinician had reviewed the records.  His pruritus had failed with all medications except Zyrtec.  It was noted that he had had 2 negative serum tryptases.  On examination, there were no suspicious lesions noted.  The assessment was severe TMEP.  He was to be tried on Zyrtec and Cimetidine.  

Received in April 2008 was an undated letter from J. Silverman, DOM, an acupuncture physician, stating that in October 2002 he had initially seen the Veteran for multiple complaints, including a previously undiagnosable cutaneous or neurological condition involving intense itching/burning/discomfort of the skin.  This condition migrated, was intermittent, and seemed to be related to hot, humid weather, although there was no definitive correlation.  During the initial examination the Veteran traced all of these conditions back to their origin, which was while he was on active duty from 1989 to 1992.  He displayed medical records showing treatment for allergies, and had been taking prescribed allergy medication for running/red irritable eyes, breathing (bronchial inhaler), and urticaria outbreaks.  He was seeking alternative treatment because medications had not been very effective.  The doctor reported treatment from October 2002 to March 2008.

Dr. Silverman wrote in September 2008, that he had seen the Veteran since 2003 for a dozen listed conditions, which included "allergies."  He stated that he had reviewed the Veteran's service treatment records, and had seen multiple treatments in the records for the conditions, including allergies.  Therefore, it was his medical opinion that the conditions he listed were injuries he received while on active duty.  In October 2010, Dr. Silverman wrote that the Veteran had been a patient of his since April 2002, for his chronic dermatological condition, which was difficult to diagnose, as it had qualities of allergy as well as urticaria, along with other less obvious causes.  He had received a diagnosis of TMEP, which Dr. Silverman was not capable of confirming.  His primary symptoms had been intense itching and sometimes burning, due to no readily apparent cause.  

On a VA examination in February 2011, the Veteran reported a history of occasional nasal congestion over the past 20 years, which occurred in the spring and was unusual during the winter months.  The diagnosis was allergic rhinitis.  The examiner stated that the Veteran's allergic rhinitis was not related to service.  He had complaints of seasonal allergies on his separation examination.  He had a septoplasty in 2000, and a March 2010 progress note was negative for nasal congestion or nasal drainage.  

Regarding his skin disease, the Veteran said he developed pruritic, painful skin lesions approximately 10 years earlier.  He had constant itching and pain.  He said he had debilitating episodes lasting 1-2 weeks on a yearly basis.  On examination, there were multiple hyperpigmented areas of the skin and mild erythema of both hands.  The diagnosis of mastocytosis, noted to be diagnosed with TMEP and biopsy proven urticaria pigmentosa.  Neither was found to be t related to events that occurred in military service.  The examiner observed that he was not diagnosed with the condition in service, and service treatment records did not indicate urticaria.  Reference was made to his in-service diagnosed nevi.  He also observed that the Veteran was diagnosed with his current skin condition in 2007 when skin biopsy revealed skin tags, nevi, and urticaria pigmentosa.  

On a VA examination in July 2014, the examiner concluded that mastocytosis was less likely than not caused by or a result of allergic rhinitis or allergy disorders.  The examiner explained that that there was no evidence of mastocytosis, skin allergy, or itching noted in the service treatment records.  There was no evidence of allergies noted in the service treatment records except for allergic rhinitis was would not have caused mastocytosis, "as per medical textbooks and literature."  The Veteran was seen for allergic rhinitis which resolved with no evidence of chronicity of the condition noted in the service treatment records or after service.  

Both of VA examinations referred to the Veteran's skin condition as "mastocytosis," which is a group of diseases including TMEP and urticaria pigmentosa.  See Dorland's Illustrated Medical Dictionary, 1104 (30th ed. 2003).  Therefore, for clarity, the condition will be generally be described below as mastocytosis.  

Regarding the hay fever, or allergic rhinitis, shown in service, the evidence does not reflect that this is a chronic disability.  He was seen for the condition in service, and after service as recently as 1999.  However, there is no medical evidence of the condition during, or close to, the pendency of the claim.  When seen by an allergist in October 2007, he denied nasal congestion, sneezing, runny nose, itching/burning of his nose/throat, wheezing, and dyspnea, and findings were normal.  The examiner in February 2011 diagnosed allergic rhinitis based on the Veteran's history of occasional nasal congestion over the past 20 years, which occurred in the spring and was unusual during the winter months; findings were normal at that time.  The July 2014 examiner also concluded that allergic rhinitis which resolved with no evidence of chronicity of the condition noted in the service treatment records or after service.  Thus, the Veteran's allergic rhinitis itself, in this case, falls within the category of "seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals."  38 C.F.R. § 3.380.  

Moreover, the Board observes that although allergic rhinitis was shown after service in March 1999, it has not been shown as an actively present diagnosis during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement of a current disability is satisfied when the disability is present at the time a claim is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a recent diagnosis of a disability prior to the claim may constitute current disability).  

However, the essence of the Veteran's claim is that he believes that allergic rhinitis, for which he was treated in service, later evolved into the mastocytosis from which he is currently suffering.  He points to hyperpigmented lesions on his back shown in service, which were also shown in 2007, when the mastocytosis was diagnosed.  He also points to 38 C.F.R. § 3.380 in support of his claim, in particular:  "Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities."  (Emphasis added.)  

At his Travel Board hearing in October 2010, the Veteran stated that he had been suffering from urticaria for more than 10 years.  He indicated the symptoms migrated around his body.  He said he had allergies in service, and that he had some itching associated with that, although not as constant or intense as it was currently.  He pointed out that the very same medication is used to treat his allergies and his urticaria.  "Urticaria" is a symptom, manifested by a vascular reaction in the upper dermis, which may be due to a number of causes, and may be chronic or acute.  See Dorland's, supra, at 1994.  

The Board acknowledges that antihistamines have been used to treat both the allergic rhinitis and the mastocytosis, but this, alone, does not establish an etiological relationship.  Particularly since neither a general symptom of urticaria or a diagnosis of mastocytosis was shown until many years after service.  A connection between in-service manifestations and later mastocytosis is not subject to lay observation, but requires medical expertise.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

No qualified medical practitioner has posited an etiological link between the allergic rhinitis shown in service and the mastocytosis diagnosed many years later.  Although the Veteran testified that he experienced some itching in service, he also indicated it was different from the constant, intense itching associated with his mastocytosis.  Moreover, when evaluated for mastocytosis in October 2007, a 6-year history of itching of the skin was reported.  Similarly, the VA in February 2011, the Veteran described a 10-year history of itchy, painful skin lesions.  

The medical evidence includes an undated letter from Dr. Silverman, an acupuncture physician stating that during the initial examination in October 2002 he had seen the Veteran for complaints including previously undiagnosable cutaneous or neurological condition involving intense itching/burning/discomfort of the skin, which the Veteran traced back to their origin, which was while he was on active duty from 1989 to 1992.  No cause had been readily apparent.  

The VA examination in February 2011 revealed a diagnosis of mastocytosis, which was not related to events that occurred in military service.  The examiner explained that the Veteran was not diagnosed with the condition in service, and service treatment records did not indicate urticaria.  He was seen in service and diagnosed with nevi.  He was diagnosed with his current skin condition in 2007 when skin biopsy revealed skin tags, nevi, and urticaria pigmentosa.  The July 2014 VA examiner also noted that there was no evidence of mastocytosis, skin allergy, or itching noted in the service treatment records.  

In determining whether the opinions are adequate, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

Dr. Silverman's opinion is based on a history of pertinent symptomatology since service.  By  contrast, the two VA examinations are based on symptomatology not having been present in service, or for several years thereafter.  The Board finds that the history of symptomatology beginning after service is more probative, as a specific history of 6 years duration was noted in October 2007, in the context of a medical evaluation, as well as a 10-year history noted on the VA examination in February 2011.  Both dates would be correspond, and consistent, with a date of onset in 2001.  No pertinent symptoms were shown in service, even in the context of the dermatology consult in July 1992, or on the VA examination after service in 1993.  When seen in 1999, no complaint of itching skin was noted, and the Veteran himself has distinguished the character of the itching he states was present during service from that present when the mastocytosis was diagnosed.  

Thus, the Board finds the opinions based on the initial manifestation of mastocytosis having occurred several years after service to be more probative.  The VA examiner in July 2014 also concluded that mastocytosis was less likely than not caused by or a result of allergic rhinitis or allergy disorders.  The examiner explained that that there was no evidence of mastocytosis, skin allergy, or itching noted in the service treatment records.  There was no evidence of allergies noted in the service treatment records except for allergic rhinitis was would not have caused mastocytosis, "as per medical textbooks and literature."  There is no medical evidence contrary to this conclusion.  


Additionally, the Board notes that neither allergic rhinitis nor mastocytosis is a chronic disease as defined by 38 C.F.R. § 3.309 for which service connection may be established by a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, for the reasons stated above, the Board finds that the claim for service connection for allergies, to include an allergy manifested by a respiratory tract disorder and/or a skin disorder allergies, must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for allergies, to include an allergy manifested by a respiratory tract disorder and/or a skin disorder, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


